


110 HR 2323 IH: Full-Service Community Schools Act of

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2323
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Hoyer introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize the Secretary of Education to award grants for the support of
		  full-service community schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Full-Service Community Schools Act of
			 2007.
		2.Full-Service
			 Community SchoolsTitle IV of
			 the Elementary and Secondary Education Act of 1965 is amended by adding at the
			 end the following:
			
				DFull-Service
				Community Schools
					4401.PurposesThe purposes of this part are the
				following:
						(1)Providing support
				for the planning, implementation, and operation of full-service community
				schools.
						(2)Improving the
				coordination, availability, and effectiveness of services for children and
				families.
						(3)Enabling
				principals and teachers to complement and enrich efforts to help all children
				reach proficiency in reading and math by 2014.
						(4)Ensuring that
				children come to school ready to learn every day.
						(5)Enabling families
				to participate in the education of their children.
						(6)Enabling more
				efficient use of Federal, State, local, and private sector resources that serve
				children and families.
						(7)Facilitating the
				coordination of programs operated by community-based organizations, nonprofit
				organizations, and State, local, and tribal governments.
						(8)Engaging students as
				resources to their communities.
						(9)Engaging the business community and other
				community organizations as partners in the development of full-service
				community schools.
						4402.Full-service
				community schoolFor purposes
				of this part, the term full-service community school means a
				public elementary or secondary school that—
						(1)participates in a
				community-based effort to coordinate educational, developmental, family,
				health, and other comprehensive services through community-based organizations
				and public and private partnerships; and
						(2)provides access to
				such services to students, families, and the community.
						4403.Local
				programs
						(a)GrantsThe
				Secretary may award grants to eligible entities to assist public elementary or
				secondary schools to function as full-service community schools.
						(b)Use of
				fundsGrants awarded under this section shall be used to
				coordinate or provide not less than 3 qualified services at 1 or more public
				elementary or secondary schools.
						(c)ApplicationTo
				seek a grant under this section, an eligible entity shall submit an application
				to the Secretary at such time and in such manner as the Secretary may require.
				The Secretary shall require that each such application include the
				following:
							(1)A description of
				the eligible entity.
							(2)A list of partner
				entities that will assist the eligible entity to coordinate or provide
				qualified services.
							(3)A memorandum of
				understanding between the eligible entity and all partner entities describing
				the role the partner entities will assume.
							(4)A description of
				the capacity of the eligible entity to provide and coordinate qualified
				services at a full-service community school.
							(5)A comprehensive
				plan that includes descriptions of the following:
								(A)The student,
				family, and school community to be served, including information about the
				demographic characteristics and needs of students, families, and community
				residents, the number of individuals to be served, and the frequency of
				services.
								(B)Qualified services to be provided or
				coordinated by the eligible entity and its partner entities and how these
				services will meet the needs of students and their families.
								(C)Planning,
				coordination, management, and oversight of qualified services at each school to
				be served, including the role of the school principal, the full-service
				community school coordinator, partner entities, parents, and members of the
				community.
								(D)Funding sources
				for qualified services at each school to be served, whether such funding is
				derived from grants under this section or from other Federal, State, local, or
				private sources.
								(E)Plans for
				professional development for personnel managing, or coordinating or delivering
				qualified services at, the schools to be served.
								(F)Plans for joint
				utilization and maintenance of school facilities by the eligible entity and its
				partner entities.
								(G)How the eligible entity and its partners
				will focus services on schools eligible for a schoolwide program under section
				1114.
								(6)Identification of
				principles of effectiveness that are based on—
								(A)an assessment of
				objective data regarding the need for the establishment of a full-service
				community school and qualified services at each school to be served and in the
				community involved;
								(B)an established set
				of performance measures aimed at ensuring the availability and effectiveness of
				high-quality services; and
								(C)if appropriate,
				scientifically-based research that provides evidence that the qualified
				services involved will help students meet State and local student academic
				achievement standards.
								(7)A strategy for
				developing a plan for sustainability.
							(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that—
							(1)will serve 2 or
				more full-service community schools eligible for a schoolwide program under
				section 1114;
							(2)demonstrate a
				record of effectiveness in coordinating multiple qualified services; and
							(3)will serve more
				than 1 full-service community school as part of a community- or district-wide
				strategy.
							(e)Grant
				periodEach grant awarded under this section shall be for a
				period of 5 years.
						(f)Minimum
				amountThe Secretary may not award a grant to an eligible entity
				under this section in an amount that is less than $75,000 for each year of the
				5-year grant period.
						(g)DefinitionsIn
				this section:
							(1)The term
				eligible entity means a consortium of a local educational agency
				and 1 or more community-based organizations, nonprofit organizations, or other
				public or private entities.
							(2)The term
				qualified services means any of the following:
								(A)Early childhood
				education.
								(B)Remedial education
				activities and academic enrichment activities.
								(C)Programs under the
				Head Start Act, including Early Head
				Start programs.
								(D)Programs that
				promote parental involvement and family literacy, including the Reading First,
				Early Reading First, and William F. Goodling Even Start Family Literacy
				programs authorized in part B of title I.
								(E)Mentoring and
				other youth development programs.
								(F)Parent leadership
				development activities.
								(G)Parenting
				education activities.
								(H)Child care
				services.
								(I)Community service
				and service learning opportunities.
								(J)Programs that
				provide assistance to students who have been truant, suspended, or
				expelled.
								(K)Job training,
				career counseling, and internship opportunities.
								(L)Nutrition
				services.
								(M)Primary health and
				dental care.
								(N)Mental health
				counseling services.
								(O)Adult education,
				including instruction in English as a second language.
								(P)Other services
				consistent with this part.
								4404.State
				programs
						(a)GrantsThe
				Secretary may award grants to State collaboratives to support the development
				of full-service community school programs in accordance with this
				section.
						(b)Use of
				fundsGrants awarded under this section shall be used only for
				the following:
							(1)Planning, coordinating, and expanding the
				development of full-service community schools in the State, particularly
				schools in high-poverty local educational agencies.
							(2)Providing
				technical assistance and training for full-service community schools, including
				professional development for personnel and creation of data collection and
				evaluation systems.
							(3)Collecting,
				evaluating, and reporting data about the progress of full-service community
				schools.
							(4)Evaluating the
				impact of State policies and guidelines in the integration of Federal and State
				programs at full-service community schools.
							(c)ApplicationTo
				seek a grant under this section, a State collaborative shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require. The Secretary shall require that each such application include the
				following:
							(1)A list of all
				governmental agencies and nonprofit organizations that will participate as
				members of the State collaborative.
							(2)A description of
				the expertise of each member of the State collaborative—
								(A)in coordinating
				Federal and State programs across multiple agencies;
								(B)in working with
				and developing the capacity of full-service community schools; and
								(C)in working with
				high poverty schools and local educational agencies.
								(3)A comprehensive
				plan describing how the grant will be used to plan, coordinate, and expand the
				delivery of services at full-service community schools.
							(4)An explanation of
				how the State collaborative will provide technical assistance and training,
				including professional development, for full-service community schools.
							(5)An explanation of
				how the State will collect and evaluate information on full-service community
				schools.
							(d)Grant
				periodEach grant awarded under this section shall be for a
				period of 5 years.
						(e)Minimum
				amountThe Secretary may not award a grant to a State
				collaborative under this section in an amount that is less than $500,000 for
				each year of the 5-year grant period.
						(f)DefinitionsFor
				purposes of this section:
							(1)The term
				State includes the several States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
				American Samoa, Guam, the Virgin Islands, and any other territory or possession
				of the United States.
							(2)The term
				State collaborative means a collaborative of a State educational
				agency and not less than 2 other governmental agencies or nonprofit
				organizations that provide services to children and families.
							4405.Advisory
				Committee
						(a)EstablishmentThere
				is hereby established an advisory committee to be known as the
				Full-Service Community Schools Advisory Committee (in this
				section referred to as the Advisory Committee).
						(b)DutiesSubject
				to subsection (c), the Advisory Committee shall—
							(1)consult with the
				Secretary on the development and implementation of programs under this
				part;
							(2)identify
				strategies to improve the coordination of Federal programs in support of
				full-service community schools; and
							(3)issue an annual
				report to the Congress on efforts under this part, including a description
				of—
								(A)the results of
				local and national evaluation of such efforts; and
								(B)the scope of
				services being coordinated under this part.
								(c)ConsultationIn
				carrying out its duties under this section, the Advisory Committee shall
				consult annually with eligible entities awarded grants under section 4403,
				State collaboratives awarded grants under section 4404, and other entities with
				expertise in operating full-service community schools.
						(d)MembersThe
				Advisory Committee shall consist of 4 members as follows:
							(1)The Attorney
				General of the United States (or the Attorney General’s delegate).
							(2)The Secretary of
				Agriculture (or the Secretary’s delegate).
							(3)The Secretary of
				Health and Human Services (or the Secretary’s delegate).
							(4)The Secretary of
				Labor (or the Secretary’s delegate).
							4406.General
				provisions
						(a)Technical
				assistanceThe Secretary, directly or through grants, shall
				provide such technical assistance as may be appropriate to accomplish the
				purposes of this part.
						(b)Evaluations by
				SecretaryThe Secretary shall conduct evaluations on the
				effectiveness of grants under sections 4403 and 4404 in achieving the purposes
				of this part.
						(c)Evaluations by
				granteesThe Secretary shall require each recipient of a grant
				under this section—
							(1)to conduct
				periodic evaluations of the progress achieved with the grant toward achieving
				the purposes of this part;
							(2)to use such
				evaluations to refine and improve activities conducted with the grant and the
				performance measures for such activities; and
							(3)to make the
				results of such evaluations publicly available, including by providing public
				notice of such availability.
							(d)Supplement, not
				supplantFunds made available to a grantee under this part may be
				used only to supplement, and not supplant, any other Federal, State, or local
				funds that would otherwise be available to carry out the activities assisted
				under this part.
						(e)Matching
				funds
							(1)In
				generalThe Secretary shall require each recipient of a grant
				under this part to provide matching funds from non-Federal sources in an amount
				determined under paragraph (2).
							(2)Determination of
				amount of match
								(A)Sliding
				scaleSubject to subparagraph (B), the Secretary shall determine
				the amount of matching funds to be required of a grantee under this subsection
				based on a sliding fee scale that takes into account—
									(i)the relative
				poverty of the population to be targeted by the grantee; and
									(ii)the ability of
				the grantee to obtain such matching funds.
									(B)Maximum
				amountThe Secretary may not require any grantee under this
				section to provide matching funds in an amount that exceeds the amount of the
				grant award.
								(3)In-kind
				contributionsThe Secretary shall permit grantees under this
				section to match funds in whole or in part with in-kind contributions.
							(4)ConsiderationNotwithstanding
				this subsection, the Secretary shall not consider an applicant’s ability to
				match funds when determining which applicants will receive grants under this
				part.
							4407.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part $200,000,000 for fiscal year 2008 and such sums as may be necessary for
				each of fiscal years 2009 through 2013.
						(b)AllocationOf
				the amounts appropriated to carry out this part for each fiscal year—
							(1)75 percent shall
				be for section 4403;
							(2)20 percent shall
				be for section 4404; and
							(3)of the remaining 5
				percent, not less than $500,000 shall be for technical assistance under section
				4406(a).
							.
		
